Howard, J. (concurring):
I concur in the result, but not in the rejection of the 43d finding of fact. I believe that a reasonable interpretation of the law requires uniformity throughout the whole length of new bridges constructed by the State when old ones are razed. The State has no right to generate monstrosities or to breed architectural cripples. It has no right to erect unsymmetrical, unsightly, misshapen structures in the municipalities of the Commonwealth, to become blemishes on the landscape, eyesores to the inhabitants.
Judgment unanimously affirmed, with costs.